Title: To Thomas Jefferson from C. W. F. Dumas, 13 November 1792
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 13 Nov. 1792. For several months we have seen that a king without a people is nothing. We shall see what a people without a king can be. Having driven the enemy from France and invaded Germany, the French are welcomed as liberators in the Low Countries. 15–20 Nov. All around him precautions are being taken, especially against those within the country, who are dreaded as much as “L’Annibal ante portas.” The document dated the 16th that TJ will find in No. 93 of the Gazette de Leyde was hurried to press to get the better of them. 23 Nov. The Austrian Netherlands are lost to Austria and wish to form a new republic with Liège, whence Dumouriez will probably dismiss the Chapter. He encloses a box and two packages from Vall-Travers to be delivered to their respective addresses. 30 Nov. After actions near Bruxelles, Malines, Louvain, and Tongres, Liège also has finally received  the victorious French, who are also going to take possession of the Limbourg region, and so are masters of all the Catholic Low Countries. Austria retains only the besieged citadel of Namur and the fortress of Luxembourg, which will probably be starved out. It is said that the citadel of Antwerp is at bay and will capitulate. 4 Dec. It is reported that the French have received a setback between Mainz and Worms while trying to relieve the latter.
